EXAMINER'S AMENDMENT

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: replaced paragraphs [0022] and [0029] with the following paragraphs:
[0022]  Consequently, the equalizer circuit 202 of the present technology may also include an edge analysis circuit 216. The edge analysis circuit 216 is configured to conduct an edge analysis of the received data signal 204 utilizing the tap weight signals from the tap weight adapter circuit 214. The edge analysis circuit 216 will typically include edge samplers configured to sample the received data signal at an expected edge time associated with the receive data signal as will be discussed in more detail herein. Thus, the edge analysis circuit 216 will operate based on input of an edge clock signal s-clkedge. in this embodiment, the output of the edge analysis circuit 216 is applied to the tap weight adapter circuit 214 as previously mentioned. The edge information signal 215 input to the tap weight adapter 214 is also applied to a timing generator 220.

[0029]  For this embodiment, the P-edge output, Z-edge output and the N-edge output shown in FIG. 4 are each applied to the timing generator 220 as three edge information signals for use by the timing generator. However, at least only one edge information signal from the edge analysis circuit may be provided to the tap weight adapter circuit 214 as discussed with respect to the method as illustrated in FIG. 3. For example, in such an embodiment, the P-edge output signal may be applied to the tap weight adapter circuit 214 such that its determination may be a function of or based on information of the edge of the data eye(s) of the received data signal. Nevertheless, more edge information signals may be provided to the tap weight adapter circuit 214, such as also from the negative edge sampler, to check more than a signal sampler of the edge analysis circuit 216, if desired by modifying the steps of the method of FIG. 3 accordingly.

Terminal Disclaimer
The terminal disclaimers filed on December 17, 2021 and April 27, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration dates of U.S. Patent 10,044,530 and U.S. Patent 10/855,496, respectively, have been reviewed and are accepted. The terminal disclaimers have been recorded.

Response to Arguments
Applicant's arguments filed December 17, 2021 have been fully considered. 

In response to the applicant’s argument on page 10 that paragraph [0022] supports the claim term “…edge analysis of the edge information,” the edge analysis described in paragraph [0022] is directed to edge analysis of the data signal whereas the claim limitation in claims 3, 4, 17 and 18 is directed to edge analysis of the edge information. However, upon reconsideration, FIG. 3 and its corresponding detailed description supports the limitations in claims 3, 4, 17 and 18. Therefore, the rejection of these claims under 35 U.S.C. 112 (pre-AIA ), first paragraph is withdrawn.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: prior art of record does not teach or suggests in combination an integrated chip comprising receiver circuitry including equalization circuitry having at least one tap to equalize signals wherein the equalization circuitry includes a tap weight adapter circuit to generate at least one tap weight corresponding to the at least one tap based on edge information of previously received signals as recited in claim 2, lines 2-6. Furthermore, prior art of record does not teach or suggests in combination an integrated chip comprising circuitry including multiple receivers wherein each receiver circuit comprises: an equalizer having at least one tap to equalize signals in accordance with at least one equalizer coefficient corresponding to the at least one tap and a tap weight adapter circuit to generate the at least one equalizer coefficient from edge-based sampling information associated with prior received signals as recited in claim 9, lines 3-8. Prior art of record also does not teach or suggests in combination a method of operation in an integrated chip, the method comprising receiving signals wherein the receiving includes applying data level equalization to the received signals with at least one tap of the equalizer and adaptively generating at least one tap weight corresponding to the at least one tap based on edge information of previously received signals as recited in claim 16, lines 3-7.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Betsy Deppe whose telephone number is 571-272-3054. The examiner can normally be reached Monday, Wednesday and Thursday, 7:00 am - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn, can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BETSY DEPPE/Primary Examiner, Art Unit 2633